     Case 3:16-cv-07014-VC Document 273 Filed 10/18/18 Page 1 of 2



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Robert P. Feldman (Bar No. 69602)
 2  bobfeldman@quinnemanuel.com
    David Myre (Bar No. 304600)
 3  davidmyre@quinnemanuel.com
    555 Twin Dolphin Drive, 5th Floor
 4 Redwood Shores, California 94065-2139
   Telephone:    (650) 801-5000
 5 Facsimile:    (650) 801-5100

 6 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Meredith M. Shaw (Bar No. 284089)
 7   meredithshaw@quinnemanuel.com
   50 California Street, 22nd Floor
 8 San Francisco, CA 94111
   Telephone:     (415) 875-6600
 9
   Attorneys for Plaintiff
10 OAKLAND BULK & OVERSIZED TERMINAL, LLC

11                          UNITED STATES DISTRICT COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
13                             SAN FRANCISCO DIVISION
14 OAKLAND BULK & OVERSIZED                  Case No. 3:16-cv-07014-VC
   TERMINAL, LLC
15                                           PLAINTIFF OAKLAND BULK &
              Plaintiff,                     OVERSIZED TERMINAL, LLC’S
16                                           STATEMENT OF NONOPPOSITION
17      vs.
18 CITY OF OAKLAND,

19
              Defendant.
20

21

22

23

24

25

26

27

28

                                                               Case No. 3:16-cv-07014-VC
                OAKLAND BULK & OVERSIZED TERMINAL, LLC’S STATEMENT OF NONOPPOSITION
       Case 3:16-cv-07014-VC Document 273 Filed 10/18/18 Page 2 of 2



 1         On October 4, 2018, Defendant City of Oakland filed a Motion for Waiver of Bond

 2 Requirement for Stay of Judgment of Costs on Appeal. (D.E. 272.) Pursuant to Civil Local Rule

 3 7-3(b), Plaintiff Oakland Bulk & Oversize Terminal, LLC respectfully submits this Statement of

 4 Nonopposition, as Plaintiff does not oppose Defendant’s Motion for Waiver of Bond Requirement

 5 for Stay of Judgment of Costs on Appeal.

 6

 7   Dated: October 18, 2018                  Respectfully submitted,
 8                                        QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9                                            By:   /s/ Robert Feldman
10                                                  Robert P. Feldman

11                                                  Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -1-            Case No. 3:16-cv-07014-VC
                    OAKLAND BULK & OVERSIZED TERMINAL, LLC’S STATEMENT OF NONOPPOSITION
